o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ----------------- number release date conex-117277-16 uil the honorable french hill member u s house of representative sec_1501 north university suite little rock ak attention dear representative hill i am responding to your inquiry on behalf of your constituent disclosure requirements for health flexible spending arrangements ------------------- specifically inquired about the amount of information required for tax-free employer reimbursements of medical_expenses under irs rules under sec_105 of the internal_revenue_code the code employer reimbursements of medical_expenses are excluded from an employee’s income and wages for tax purposes these rules also apply to reimbursements of medical_expenses under an employer-sponsored health_flexible_spending_arrangement health_fsa through a sec_125 cafeteria_plan generally a health_flexible_spending_arrangement must satisfy certain substantiation requirements before paying or reimbursing medical_expenses to ensure that the reimbursement qualifies for the exclusion from income and wages in particular the rules require information from a third party such as the provider of the medical services describing the medical service or product the date the service or product was provided and the amount of the expense proposed income_tax regulation sec_1 b says ---------------------- about substantiation by independent third-party i in general all expenses must be substantiated by information from a third-party that is independent of the employee and the employee’s spouse and dependents the independent third-party must provide information describing the service or conex-117277-16 product the date of the service or sale and the amount self- substantiation or self-certification of an expense by an employee does not satisfy the substantiation requirements of this paragraph b the specific requirements in sec_105 sec_129 and sec_137 must also be satisfied as a condition of reimbursing expenses for qualified_benefits for example a health_fsa does not satisfy the requirements of sec_105 if it reimburses employees for expenses where the employees only submit information describing medical_expenses the amount of the expenses and the date of the expenses but fail to provide a statement from an independent third-party either automatically or subsequent to the transaction verifying the expenses emphasis added in addition the employee must certify that any expense being reimbursed has not already been reimbursed and the employee will not seek reimbursement from any other health benefit plan generally the taxpayer must provide sufficient details related to the description of the service or product to allow the health_fsa administrator to verify that the service or product is a qualifying medical expense typically this is the same level of detail an insurance_company requires from a health care provider to pay for a medical expense in addition like information health care providers submit to insurance_companies information about health care submitted to health_fsa administrators as part of a request for reimbursement is generally protected health information subject_to the same protections against disclosure and system-security requirements as information submitted to other health insurance plans i hope this information is helpful if you have any questions please call me at -------------------- -------------------- ---------------- or at sincerely christine ellison acting chief health and welfare branch office of associate chief_counsel tax exempt and government entities
